Citation Nr: 1244350	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to September 1992.  She is not a Persian Gulf veteran as that term is defined by 38 C.F.R. § 3.317 (2012).

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for Lyme disease.  

The appellant appealed the RO's determination.  In a June 2005 decision, the Board denied entitlement to service connection for Lyme disease.  The appellant appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 memorandum decision, the Court vacated the Board's June 2005 decision and remanded the matter further proceedings.  

In March 2009, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  In a September 2011 decision, the Board again denied service connection for Lyme disease.  In its September 2011 decision, the Board also determined that in light of the appellant's contentions and the evidence of record, complete adjudication of her claim required consideration of the issue of entitlement to service connection for fibromyalgia in addition to Lyme disease.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Hence, the issue of entitlement to service connection for fibromyalgia was remanded to the RO for additional evidentiary development and due process considerations.  

In connection with her appeal, the appellant and her sister testified at an October 2004 Board hearing in Washington, D.C.  Although the Veterans Law Judge who presided over the October 2004 hearing is no longer employed by the Board, the appellant has declined the opportunity to request an additional hearing before an active member of the Board.  See e.g. August 2011 Appellant's Post-Remand Brief at page 1.  A transcript of the October 2004 Board hearing is of record.  

The record contains a June 2012 memorandum from the Appeals Management Center (AMC) noting a determination that "[t]he evidence of record has established the issue of entitlement to service connection for a psychiatric disorder."  The record currently available to the Board contains no indication that the RO has addressed this matter in the first instance.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In connection with her claim of entitlement to service connection for Lyme disease, in March 2011, the appellant was afforded a VA medical examination for the purpose of ascertaining the etiology of such condition.  On examination, the appellant reported that during the early 1990's, she had experienced the gradual onset of symptoms she associated with the chronic sequelae of Lyme disease, including arthralgias, fatigue, depression, anxiety, nausea, diarrhea, and recurrent rashes.  After examining the appellant and reviewing the record, the examining VA physician concluded that the appellant did not meet the criteria for a diagnosis of Lyme disease.  Rather, his diagnostic impressions included chronic fatigue syndrome, a psychiatric disability, and possible fibromyalgia.  The examiner further commented that "[a]lthough this patient does not have chronic Lyme disease, the military medical record indicates that many of the symptoms that were misdiagnosed as Lyme disease started while she was in the military."  

In light of the examiner's findings, and noting that VA clinical notes documented that the appellant had complained of "fibromyalgia symptoms," the Board remanded the matter for additional evidentiary development, including obtaining a VA medical opinion addressing whether the appellant's reported symptoms such as fatigue and arthralgias are due to fibromyalgia and, if so, whether such a disorder is causally related to the appellant's service.

Pursuant to the Board's remand instructions, the appellant was afforded a VA medical examination in October 2011.  The examiner, however, noted that the appellant appeared very upset from the beginning of the examination.  She described the appellant as displaying very paranoid, catatonic behavior followed by repeated tearful spells.  As a result, the examiner was unable to obtain a medical history from the appellant and noted that the appellant had walked out of the office before the examination could be completed.  The examiner was unable to provide the requested opinion and suggested a psychiatric examination to rule out a psychiatric disorder versus pain medication dependence and secondary gain.  

In January 2012 and July 2012, respectively, J. Frank Martin, Jr., M.D., and Muhammed Khasru, M.D., opined that the appellant had fibromyalgia.

The appellant underwent VA psychiatric examination in March 2012.  The examiner noted that the appellant had been diagnosed as having somatization disorder and fibromyalgia.  The examiner, however, did not comment on the etiology of either disorder.  

Under these circumstances, the Board finds that the record remains unclear whether the appellant currently has fibromyalgia which had its inception during her period of active duty or is otherwise causally related to her active service.  To ensure that VA's duty to assist has been met, therefore, the Board finds that another medical examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

The appellant is advised that it is her obligation to cooperate with VA's efforts to obtain the evidence necessary to substantiate her claim, to include participating fully and faithfully in the examination process.  The appellant is advised that her failure to report for and fully cooperate in the scheduled examination without good cause will result in her claim being considered based solely on the evidence of record.  38 C.F.R. §§ 3.326, 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of her claimed fibromyalgia.  The claims folder  and access to Virtual VA must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder and Virtual VA, the examiner must opine whether it is at least as likely as not that the appellant has fibromyalgia.  If so, is it at least as likely as not that fibromyalgia had its inception during her period of active service or is otherwise causally related to her active service or any incident therein.  If not, the examiner must explain why not.  If fibromyalgia is not diagnosed, the examiner must specifically explain why she/he disagrees with the diagnoses offered by Doctors Martin and Khasru and that of the March 2012 VA psychologist.

2.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After undertaking any additional development deemed necessary, the RO should readjudicate claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


